DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of Yuga et al. (U.S. Patent No. US 11,186,885 B2), hereinafter Yuga.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because they contain the following overlapping subject matter.

Instant claim 1 and claim 1 of Yuga, both recite a high-strength seamless steel pipe for oil country tubular goods, having a composition as outlined in the Examiner’s Table below and yield strengths of 862 MPa or more.  The compositional proportions and yield strength disclosed by Yuga overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yuga, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).  It is noted, as of the writing of this office action, no demonstration of a criticality to the claimed ranges has been presented. 

Element
Claimed (mass%)
Yuga Claim 1 (mass%)
C
0.25-0.50
0.20-0.50
Si
0.01-0.40
0.05-0.4
Mn
0.3-1.5
0.5-0.8
P
≤ 0.010
≤ 0.015
S
≤ 0.001
≤ 0.005
O
≤ 0.0015
≤ 0.0030
Al
0.015-0.080
0.005-0.1
Cu
0.02-0.09
0.03-1.0
Cr
0.5-0.8
0.1-2.5
Mo
0.5-1.3
0.1-1.0
Nb
0.005-0.05
0.001-0.030
B
0.0005-0.0040
0.0003-0.0030
Ca
0.0010-0.0020
0.0005-0.0050
Mg
≤ 0.001
(silent, considered to be substantially 0%)
N
≤ 0.005
≤ 0.006
Fe & incidental impurities
Balance
balance


Instant claim 1 differs from claim 1 of Yuga in that instant claim 1 recites a number of oxide-base non-metallic inclusions including CaO, Al2O3, and MgO and having a major diameter of 5 microns or more in the steel and satisfying the composition ratios represented by formulae (1) and (2) being 10 or less per 100 mm2, and the number of oxide-base non-metallic inclusions including CaO, Al2O3, and MgO and having a major diameter of 5 microns or more in the steel and satisfying the composition ratios represented by formulae (3) and (4) being 30 or less per 100 mm2.  However, claim 1, of Yuga recites where the number of oxide inclusions having a size of 4 micron or more being 60 or less per 100 mm2.  These oxide inclusions would necessarily include any oxide-base nonmetallic inclusions that are 5 micron or larger, and would include all oxide inclusions, including those defined by the instant claim 1, satisfying any of the formula; therefore the range of 60 or less per 100 mm2, as they overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to satisfy the presently claimed formulae requirements (MPEP 2144.05 I).  

The limitation of instant claim 2 of Vanadium (one of three options) overlaps that taught in claim 1 of Yuga (instant claim V is 0.02-0.3 mass% and Yuga V is 0.03-0.3 mass%).  The compositional proportions disclosed by Yuga overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yuga, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

The limitation of instant claims 3 and 4 of Ti (one of two options) overlaps that taught in claim 1 of Yuga (instant claim Ti is 0.003-0.10 mass% and Yuga Ti is 0.003-0.025 mass%).  The compositional proportions disclosed by Yuga overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the Double Patenting rejections are overcome, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: the closest prior art to the instantly claimed low-alloy high-strength seamless steel pipe is Miki (JP 2016/094649 A machine translation, originally of record in the IDS dated June 22, 2020) hereinafter Miki (original of record in the Non-Final Rejection dated May 28, 2021). Miki teaches a low alloy high strength seamless steel pipe suitable for oil wells ([0001]) with a yield strength of 758-862 MPa ([0023]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), with a chemical composition (mass%) as described in the table below, and having oxide (nonmetallic) inclusions of Al2O3, MGO, CaO with diameters of 5 micron or more ([0018]).  Miki does not specifically teach the inclusions satisfying the composition ratios represented by formulas 1 and 2 is 10 or less per 100 mm2 and those satisfying the composition ratios represented by formulas 3 and 4 is 30 or less per 100 mm2 ((1): (CaO)/(Al2O3) ≤ 0.25; (2) 1.0 ≤ (Al2O3)/(MgO) ≤ 9.0; (3): (CaO)/ (Al2O3) ≥ 2.33; (4): (CaO)/(MgO) ≥ 1.0).  

Table
Element
Claimed (mass%)
[0042]; [0018] (mass%)+
C
0.25-0.50
0.15-0.50
Si
0.01-0.40
0.10-1.00
Mn
0.3-1.5
0.30-1.00
P
≤ 0.010
≤ 0.010
S
≤ 0.001
≤ 0.0010
O
≤ 0.0015

Al
0.015-0.080
0.010-0.100
Cu
0.02-0.09
0.03-0.20 preferably
Cr
0.5-0.8
0.10-1.70
Mo
0.5-1.3
0.40-1.10
Nb
0.005-0.05
0.010-0.80
B
0.0005-0.0040
0.0005-0.0030
Ca
0.0010-0.0020
≤ 0.0010
Mg
≤ 0.001
≤ 0.0005
N
≤ 0.005
≤ 0.0050
Fe & incidental impurities
Balance
Balance
One or more of V
W
Ta
0.02-0.3
0.03-0.2
0.03-0.3
0.010-0.120
One or more of Ti
Zr
0.003-0.10
0.003-0.10
0.005-0.040


+The compositional proportions disclosed by Miki overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Miki, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I). 

Response to Arguments
Applicant’s claim and specification amendments, filed May 18, 2022, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of March 01, 2022 have been withdrawn.

The terminal disclaimer filed May 18, 2022 obviates the double patenting rejections of March 01, 2022 over 16/957,738 and 16/956,800.  However, the double patenting rejection over US 11,186,885 B2 is unaddressed and remains, as discussed above.
  
Terminal Disclaimer
The terminal disclaimer filed on May 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/957,738 and 16/956,800 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784